Title: To James Madison from Joseph Sansom, 16 December 1813
From: Sansom, Joseph
To: Madison, James


        
          Philada. 12th. Mo. 16th. 1813
        
        The privilige of literary habits, and peaceful pursuits, is respectfully, and submissively, requested for the following communication, by Joseph Sansom (Authr. of Letters fm. Europe).
        Spending an evening, a few days since, with Judge Smith (Frederick Smith, sometime Chief Justice of New Jersey, now an old man of eighty two) the improbability of a speedy termination of the present difficulties was one of the subjects of conversation; upon which the old Gentleman, whose memory is a perfect chronicle of past events, took occasion to observe, that Peace was often brought about very unexpectedly, and sometimes by the intervention of apparently trifling occurrences: instancing one of the French Wars, in the reign of George the Second. Lord Ligonier happening to be a prisoner in France, on parole, accidentally fell in company with the King at Paris, who accosted him familiarly with “Well my Lord, when will the King your Master let us have Peace?” ‘Whenever your Majesty shall be pleased to signify that such is your pleasure,’ was the courtly reply. To which the King instantly rejoined, “I dont care how soon.” On this overture his Lordship repaired to London, had an audience of the Ministry, and the negociation was immediately set on foot which put an end to the war.
        The above historical anecdote made so little impression, at the time, that I did not then think of enquiring upon what authority it rested. I have since learned, with regret, that it is from one of those Apocryphal books, that were penned with so much more ease than accuracy by the fertile genius of Voltaire. But whether this story be founded on fact, or arose spontaneously in the brilliant imagination of the Author, no one will pronounce it improbable, or at all unlikely to have produced the predicated effect; and it has rested upon my own mind till every consideration of prudence, or propriety, has been absorbed in the importance of possible consequences, should the President be disposed to declare himself, with the same frankness, as Lewis the Fifteenth is said to have done.
        Forgive the freedom of the inference, in favour of the humanity of its motive. If such was known, at London, to be the President’s pleasure, effect might yet be given to the Russian Mission, by a friendly invitation to the American Commissioners to make the British Capital the seat of negociation in the Spring.
      